Citation Nr: 1007640	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-00 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1972 to July 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in September 2008 
and was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary to adequately address the 
claim.

The Board notes that following the Board's remand in 
September 2008, the Veteran submitted letters from his 
treating physician at the VA Medical Center.  A September 
2008 letter stated that the Veteran was considered 
unemployable for many reasons, primary among them being his 
profound bilateral hearing loss and tinnitus.  A second 
letter from that physician in November 2008, stated that the 
Veteran was unemployable as a result of his profound 
bilateral hearing loss as well as his chronic dizziness which 
required medication.  The Board notes that service connection 
for a balance disorder (claimed as dizziness) was denied in a 
February 2008 rating decision.  Thus, such complaints cannot 
be considered in addressing the claim for TDIU.  The Board 
also notes that the Veteran has been in receipt of Social 
Security disability benefits for multiple conditions, not 
just his ear disabilities.  

Thus, the Board finds that a VA examination is necessary to 
obtain an opinion as to whether the Veteran's service 
connected otitis media, tinnitus, and hearing loss render the 
Veteran unable to obtain or maintain gainful employment 
without regard to his age or nonservice connected 
disabilities.

Since the Board has determined that a medical examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause" fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA ear and 
audiological examinations to determine 
the current severity of his service 
connected otitis media, tinnitus, and 
hearing loss.  The claims folder must be 
made available and be reviewed by the 
examiner(s) in conjunction with the 
examination.  Following review of the 
claims file and examination of the 
Veteran, the examiner(s) should provide 
an opinion as to whether the Veteran's 
otitis media, tinnitus, and bilateral 
hearing loss, when considered together, 
preclude the Veteran from obtaining or 
retaining gainful employment, without 
regard to the Veteran's age or nonservice 
connected disabilities.  A rationale for 
the opinions should be set forth.

2.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


